DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the flight tube electrode arranged in the flight tube" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.  Changing “the” to “a” would overcome the rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Reilly (US 20170110311 A1) in view of Park (US 6,469,295 A).
Regarding claim 1, Reilley teaches an analytical device, comprising:
A first acceleration unit (ion modulator 23) including a first acceleration electrode to which a pulse voltage is applied [0054];
A flight tube (shield 26);
A second acceleration unit (accelerating column 25) that is arranged between the first acceleration unit and the flight tube, and includes a second acceleration electrode to which a voltage for accelerating the ions is applied;
An ion detector (MCP 24) that detects the ions.
Reilly does not teach a capacitance adjustment unit that causes adjustment of a capacitance between at least one set of electrodes among a plurality of electrodes arranged in the first acceleration unit, the second acceleration unit, and the flight tube.
	Park teaches a capacitance adjustment unit (capacitors C11-C0, fig. 7) that adjusts a capacitance between a set of electrodes (78) arranged in an acceleration unit (accelerator 64) of a time-of-flight mass spectrometer.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Reilly to have the capacitors of Park attached between the ion modulator electrodes and/or the acceleration electrodes, in order to control stray capacitance for producing a desired field gradient in the accelerator and to produce a field with lateral ion focusing as taught by Park (col. 15 lines 15-45).
Regarding claim 2, Reilly teaches that the first acceleration unit (ion modulator 23) comprise a first electrode and a second electrode (fig. 1) that is arranged at a position closer to the second acceleration unit in comparison to the first electrode.
	Adding the capacitors of Park to the ion modulator of Reilly (which would be obvious as argued above) would result in the capacitance adjustment unit adjusting a capacitance between the first electrode and the second acceleration electrode (i.e. the two electrodes of the ion modulator of Reilly).
	Regarding claim 3, Park teaches that the capacitance adjustment unit generates a capacitance based on the stray capacitance of the system in order to cancel out that stray capacitance (col. 15 lines 15-40).  It would therefore be obvious to one of ordinary skill in the art at the time of the invention to modify the system of Reilly by adding the capacitors of Park between the first electrode and the second acceleration electrode and to calculate the capacitance of the capacitors based on the total stray capacitance of the system including that between the first electrode and the second acceleration electrode, in order to completely cancel out any unwanted capacitance in a known manner.
	Regarding claims 4 and 6, adding the capacitors of Park to the system of Reilly (i.e. between all of the accelerating electrodes as shown in Park) would result in adjustment of a capacitance between the first electrode and the second acceleration electrode that is arranged in the second acceleration unit at the closest position from the first acceleration unit.
	Regarding claims 5 and 7-10, applying the capacitors of Park between the accelerating electrodes (25) of Reilly, which would be obvious to control stray capacitance based on the teaching of Park as argued above, would result in the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096.  The examiner can normally be reached on M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID E SMITH/Examiner, Art Unit 2881